A copy of the deed was filed as an exhibit. It conveyed the land in dispute, for the consideration of £ 5, to "the trustees and elders, and their successors in office, for the Lutheran Congregation belonging to the Second Creek Organ Meeting-House," but was absolute upon its face, not specifying any particular purpose to which the premises were to be appropriated.
The answer denied that the plaintiffs had been duly elected elders and trustees of the Organ Church Congregation, and alleged that at the time of this pretended election the defendants were acting trustees and elders of the church, and that the plaintiffs, and those whom they represented, constituted a very small minority of the members. These allegations were fully supported by the testimony.
It appears that the Organ Meeting-House was erected by its members; that the land on which it stands was conveyed to its trustees and elders by the grantor, for the consideration of £ 5. Whether that sum was the full value of the land does not appear. Nor does it appear that the grantor belonged to that church, or professed the same tenets which they held. There was no condition annexed to the grant, (455) the observance of no rules of faith, nor church discipline, nor any rules for the government of the church prescribed or enjoined. It was simply a conveyance of the land for a valuable consideration. And as long as the church exists, particularly since the passage of the act of 1796 (Rev., ch. 457), the church will hold the land. Whether the grantor would have any claim to it in case the church were to become Mahometan or Pagan, or profess their belief in the heathen mythology, I am not now, nor shall I ever, be called upon to give an opinion. I am also spared from giving any opinion, provided they worship Almighty God according to the dictates of their own conscience. (See section 19, Bill of Rights.) But I am free to give the opinion that as long as their religious tenets and devotions are confined to the sphere of Christianity, the grantor can have no claim, whether the conveyance shall be considered to be made upon a valuable consideration or whether it shall be considered to be a donation. If the grantor has no right, on what foundation does the plaintiff's claim rest? It appears that they are seceders from the church, and are not the trustees or representatives of it; that they were a minority of the members before their secession. Had they remained in the church, they must have yielded to the government of the majority. Much less can they have any control over it when they are no part of it. It is a rule applicable to aggregate corporations or to *Page 269 
societies that the will of the majority must govern. A contrary rule would be as absurd as to say that a lesser number contained more units than a greater.
With respect to the allegation made by the plaintiffs that the defendants, or the church which they represent, have strayed from the true faith, or that errors have crept into the church government, the answer is that on that question it is not for them not this Court to decide. It might be more than difficult to qualify any earthly tribunal to decide it. As the plaintiffs are not members of the church, they cannot claim to control it, more than any other persons who are not         (456) connected with it.
PER CURIAM.                                Bill dismissed, with costs.